Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Williams (64,425) on March 8, 2021.
The application has been amended as follows: 
In the Claims -
In Claim 1, line 5, the recitation "to a base belt" has been replaced with -- to the base belt --. 
In Claim 1, line 15, the recitation "from the mounting body" has been replaced with -- from the adapter component --.
In Claim 10, line 2, the recitation "to a protective vest" has been replaced with -- to the protective vest --.
Allowable Subject Matter
Claims 1 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a tactical system comprising an adapter component (116) coupled to the protective vest (101) and the mounting bar (128) displacing within the channel (124) relative to the rotatable biased arm (136) in response to movement of the individual causing a load shift of the dynamic load carriage apparatus (102), the displacement of the mounting bar (128) in combination with the other structural elements of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677